United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-1406                                                   September Term, 2021
                                                              FILED ON: NOVEMBER 2, 2021

WINGLET TECHNOLOGY, LLC,
            PETITIONER

v.

FEDERAL AVIATION ADMINISTRATION,
            RESPONDENT



                               On Petition for Review of an Order
                             of the Federal Aviation Administration


        Before: SRINIVASAN, Chief Judge, MILLETT, Circuit Judge, and GINSBURG, Senior
                Circuit Judge.

                                        JUDGMENT

        This petition for review was considered on the record from the Federal Aviation
Administration and on the briefs and oral argument of the parties. The panel has accorded the
issues full consideration and has determined that they do not warrant a published opinion. See
D.C. Cir. R. 36(d). It is hereby

     ORDERED AND ADJUDGED that the petition for review be DISMISSED.

        The Federal Aviation Administration (FAA) issues “supplemental type certificates” to
regulate the safety and design of major modifications to certified aircraft. See 49 U.S.C.
§ 44704(b). Applicants who seek supplemental type certificates work with one of the FAA’s many
branch Aircraft Certification Offices (ACOs) on the certification process. FAA Advisory Circular
21-40A, ch. 1-7b (Sept. 27, 2007), FAA Br. A17.

         Petitioner Winglet Technology, LLC, is a Kansas-based company that designs, markets,
and helps certify winglets, which are vertical extensions of aircraft wingtips designed to reduce an
aircraft’s drag. In March 2019, Winglet filed an application with the branch ACO in Wichita,
Kansas, seeking a supplemental type certificate to add winglets to the Bombardier Learjet Model
45. But after difficulties arose in the working relationship between Winglet and Wichita ACO
staff, the FAA decided to reassign the pending application to its ACO in New York. The agency
explained its reasoning in a memorandum issued in June 2020 (the June memo). Winglet asked
the FAA to rescind the June memo and send the application back to Wichita. In a September 2020
letter, the FAA denied Winglet’s request.

        Relying on 49 U.S.C. § 46110(a), Winglet now seeks review of the FAA’s refusal to
rescind the June memo. Winglet argues that the decision to reassign its supplemental type
certificate application from Wichita to New York was arbitrary and capricious and not based in
substantial evidence.

        The FAA defends the reassignment of Winglet’s application on the merits, but it also raises
three threshold issues, each of which could bar judicial review. The agency argues that (i) Winglet
lacks standing; (ii) the reassignment is not a final agency action subject to judicial review under
§ 46110; and (iii) the reassignment is a decision committed to agency discretion by law under 5
U.S.C. § 701(a)(2). We conclude that the reassignment is not a final agency action subject to
judicial review and dismiss the petition on that basis.

        As an initial matter, we note that we can address the final-agency-action question without
first needing to resolve whether Winglet has standing. It is true that the question of standing goes
to our jurisdiction, and that courts cannot simply assume they have jurisdiction and proceed to
resolve the ultimate merits of a dispute. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101
(1998). But even if courts cannot resolve the merits of a dispute without assuring themselves of
their jurisdiction, they can address certain non-jurisdictional “threshold question[s]” without
assessing jurisdiction. See, e.g., Tenet v. Doe, 544 U.S. 1, 6 n.4 (2005). We have described those
threshold issues as ones that “can occasion a ‘[d]ismissal short of reaching the merits.’” Kaplan
v. Cent. Bank of the Islamic Republic of Iran, 896 F.3d 501, 513 (D.C. Cir. 2018) (alteration in
original) (quoting Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007)).

        The Federal Aviation Act’s finality requirement is precisely that kind of “non-
jurisdictional, non-merits threshold defense[].” Flytenow, Inc. v. FAA, 808 F.3d 882, 889 (D.C.
Cir. 2015) (citation omitted). It is a rule designed to “preclude judicial inquiry,” Tenet, 544 U.S.
at 6 n.4, and it “does not entail any assumption by the court of substantive ‘law-declaring power.’”
Sinochem, 549 U.S. at 433 (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999)).
See also In re Aiken County, 645 F.3d 428, 434 (D.C. Cir. 2011) (noting prudential ripeness may
be addressed before standing); Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs, 417
F.3d 1272, 1281 (D.C. Cir. 2005) (referring to finality as the “statutory counterpart” to ripeness).
We therefore may, and do, proceed directly to finality.

        The statute authorizes judicial review of an FAA “order.” 49 U.S.C. § 46110(c). We have
explained that to constitute a reviewable “order” within the meaning of the statute, an agency
decision must satisfy general principles of final agency action. See Flytenow, 808 F.3d at 888–89.
As a result, to be a reviewable FAA action, the “agency disposition must mark the consummation
of the agency’s decisionmaking process, and it must determine rights or obligations or give rise to
legal consequences.” Safe Extensions, Inc. v. FAA, 509 F.3d 593, 598 (D.C. Cir. 2007) (citation
and internal quotations omitted).

      The agency decision over which Winglet seeks judicial review—the FAA’s reassignment
of Winglet’s certificate application from one agency field office to another—does not determine

                                                 2
legal rights or obligations. “[A]n agency order that a party proceed ‘in one fashion rather than
another’[] is not a final order.” See Am. Train Dispatchers Ass’n v. ICC, 949 F.2d 413, 414 (D.C.
Cir. 1991) (quoting Aluminum Co. of Am. v. United States, 790 F.2d 938, 942 (D.C. Cir. 1986)).
The FAA’s reassignment of Winglet’s supplemental type certificate application is a requirement
that Winglet proceed “in one fashion rather than another”—i.e., with the agency’s New York ACO
rather than the Wichita ACO. Id. The underlying certification process, and the agency’s decision
on Winglet’s application, are still pending and awaiting the agency’s final resolution.

          Winglet contends that the FAA’s reassignment is a final agency action because it denied
Winglet the “right” to complete its application process with the nearest ACO. But no such right
exists. In fact, the FAA’s guidance on type certificates reminds applicants that the FAA may
transfer certificate applications between its ACOs. See FAA Advisory Circular 21-40A, ch. 1-7b,
FAA Br. A17. And if every such procedural determination along the way to the agency’s decision
on an application is itself a judicially reviewable final agency action, “then the doctrine of finality
is . . . an empty box.” Aluminum Co. of Am., 790 F.2d at 942.
        Winglet also suggests that the decision not to rescind the June memo has legal
consequences because, in describing the difficulties in the working relationship between the
company’s president and the Wichita ACO, the memo confers permanent reputational harm on the
company. Winglet does not explain, however, how that alleged harm would translate into the
determination of a legal right or obligation. Nothing in the June memo constrains the FAA’s
discretion when dealing with the company in the future. Cf. Ctr. for Auto Safety v. Nat’l Highway
Traffic Safety Admin., 452 F.3d 798, 806, 811 (D.C. Cir. 2006). And Winglet has made no showing
of any actual prejudice or impact on its operations from the memo, let alone a cognizable legal
consequence tied to its issuance. See id.
       In sum, we find that the FAA’s reassignment of Winglet’s application from one ACO to
another does not constitute final agency action subject to judicial review under 49 U.S.C. § 46110.
Accordingly, we dismiss the petition for review.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate until seven days after resolution of any timely petition
for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41(b).

                                               Per Curiam


                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                       BY:     /s/
                                                               Daniel J. Reidy
                                                               Deputy Clerk




                                                  3